Fourth Court of Appeals
                               San Antonio, Texas
                                     February 1, 2018

                                   No. 04-17-00586-CV

                                 Juan Garcia MORENO,
                                       Appellant

                                            v.

                                 Juan Garcia MORENO,
                                        Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 1988-CI-17672
                       Honorable Antonia Arteaga, Judge Presiding


                                     ORDER
       Appellee’s First Amended Motion for Extension of Time to File Appellee’s Brief is
DENIED AS MOOT. On January 29, 2018, this court granted appellee an extension of time.
Appellee’s brief is due February 20, 2018.



                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of February, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court